Title: To George Washington from Charles Stewart, 10 May 1781
From: Stewart, Charles
To: Washington, George


                        
                            sir
                            New Windsor 10th May 1781
                        
                        On examining the State of the Magazines here, I find that unless the most strenous exertions are made, to
                            collect and forward to Camp, the supply mentioned in Mr Steven’s report, to Your Excellency of 24 April last the Army must
                            be greatly distressed in a few days, there is not now more than two days supply On hand, and the only prospect of present
                            relief is from the Western Towns in the State of Connecticutt, As their is not A Barrell of Meat on
                            hand, in any of the Magazines in the state of New-Jersey. To support the Army after this month, it will require six
                            thousand pounds of fresh Beef—⅌ day, from the Each of the States of Connecticutt and Massachusetts Bay, two thousand
                            from N. Hampshire, and One thousand from Rhode Island during the month of June; and seven
                            thousand pounds ⅌ day, from the states of Massachusetts Bay, seven thousand from Connecticutt, four thousand from
                            N. Hampshire, and two from Rhode Island during the month of July, and the like quantity at least to be
                            continued during the Campaign, the Regular delivery of Fat Cattle equaly to the foregoing Esimtate, will require the
                            particular attention of the respective State Agents, I am of opinion that sending on the Cattle in droves, weekly from
                            each state to Camp, would be most eligible, and the surest way to support the Troops. I am with the greatest respect your
                            Excellencys most Obedt st
                        
                            Chas Stewart C.G.I.
                        
                    